Citation Nr: 1711346	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-29 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gout, left great toe.

2.  Entitlement to service connection for a left ear hearing loss disability.

3.  Entitlement to service connection for a right ear hearing loss disability.

4.  Entitlement to service connection for right rotator cuff condition.

5.  Entitlement to service connection for infection, right foot.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 1973 with additional service in the Army and Air National Guard of Alabama from August 1989 to December 2007.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2009 rating decision, by the Huntington, West Virginia, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for gout of the left great toe, service connection for bilateral hearing loss, service connection for a right rotator cuff disorder, service connection for residuals of an infection of the right foot, and service connection for hypertension.  He perfected a timely appeal to that decision.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.  

In a December 2011 rating decision, the RO also denied a claim of entitlement to service connection for post-traumatic stress disorder.  A notice of disagreement (NOD) with that decision was received in January 2012, and an SOC was issued in May 2014 addressing that issue.  However, the record contains no substantive appeal with respect to that issue, and it has not been certified to the Board.  Therefore, that issue is not in appellate status, and will not be addressed by the Board at this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2016).  

The issues of entitlement to service connection for gout of the left great toe, service connection for right ear hearing loss and service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  The Veteran does not have a left ear hearing loss disability for VA purposes.  

2.  The Veteran does not have a current right shoulder disability, including right rotator cuff.  

3.  The Veteran has not had infection of the right foot during the course of his claim and appeal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ear hearing loss disability have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).  

2.  The criteria for service connection for a right shoulder disability have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).  

3.  The criteria for establishing service connection for infection of the right foot have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In this case, VA provided adequate notice in letters sent to the Veteran in October 2008 and April 2009.  

It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

Neither the Veteran nor his representative has contended that any evidence relative to the issues decided herein is absent from the record.  With respect to the claims of service connection for a right shoulder disorder and infection of the right foot, the post service treatment records do not reflect a diagnosis of these conditions.  Therefore, it is not necessary for VA to schedule the Veteran for an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As for the claim for service connection for left ear hearing loss, the Veteran was provided a VA examination in March 2009, and the VA examiner reviewed the medical records and provided an opinion necessary to reach a decision on the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  


II.  Laws and Regulations.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b) (2016).  

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id., see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


III.  Factual background & Analysis.

A.  S/C-Left ear hearing Loss.

The Veteran is seeking service connection for a left ear hearing loss disability, which he believes developed as a consequence of service.  However, after careful review of the record, the Board finds that the preponderance of the evidence is against granting service connection for a left ear hearing loss disability.   

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

Significantly, the records show that the Veteran served on active duty from January 1971 to May 1973.  At his enlistment examination, in February 1970, an audiometric examination revealed puretone thresholds of 5, 0, 0, and 0 in the left ear at the 500, 1000, 2000, and 4000 Hertz levels.  On the occasion of his separation examination, in September 1972, an audiometric examination revealed puretone thresholds of 0, 0, 0, and 0 in the left ear at the 500, 1000, 2000, and 4000 Hertz levels.  

At his enlistment in the National Guard in July 1989, an audiometric examination revealed puretone thresholds of 10, 10, 15, 15, 10, and 10 decibels in the left ear at the 500, 1000, 2000, 3000, 4000, and 6000 Hertz levels.  A periodic audiometric examination in January 1995, revealed puretone thresholds of 15, 5, 0, 15, 15, and 30 decibels in the left ear at the 500, 1000, 2000, 3000, 4000, and 6000 Hertz levels.  Subsequently, another periodic audiological examination in March 2000, revealed  puretone thresholds of 5, 10, 5, 10, 0, and 20 decibels in the left ear at the 500, 1000, 2000, 3000, 4000, and 6000 Hertz levels.  

Post service treatment reports submitted in support of the Veteran's claim, VA as well as private treatment reports, dated from January 2000 to April 2008, are completely silent with respect to any complaints or clinical findings of a left ear hearing loss.  

The Veteran was afforded a VA audiological examination in March 2009.  At that time, the Veteran claimed that he developed hearing loss as a result of being exposed to firing of weapons and engines while working in the motor pool in service.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
20
25
25
25
30

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  The examiner stated that the results of the examination suggested normal hearing acuity for threshold testing.  The examiner opined that the noise exposure from the military did not cause hearing loss in that hearing was normal on the last test.  

After a review of the evidence of record, the Board finds that service connection is not warranted for a left ear hearing loss disability because the only audiology testing of record during the time from when VA received the Veteran's claim in September 2008 to the present shows that he does not have a left ear hearing loss disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  

While the Veteran believes he currently has a left ear hearing loss disability for VA purposes, he is not competent to provide a diagnosis in this case.  The issue is medically complex and requires specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease).  There is no indication that the Veteran has the medical training to self-test his hearing for puretone thresholds or Maryland CNC speech recognition results that would reveal hearing loss for VA purposes under 38 C.F.R. § 3.385.  As such, the Board finds that the Veteran's assertion of hearing loss disability due to in-service noise exposure is not persuasive.  Absent a currently diagnosed disability as defined by 38 C.F.R. § 3.385, service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In summary, the evidence fails to establish that the Veteran has a left ear hearing loss disability as defined in 38 C.F.R. § 3.385 for VA compensation purposes.  In the absence of the claimed disability, service connection may not be granted.  See Brammer, supra; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). Accordingly, service connection for left ear hearing loss must be denied.  

B.  S/C-Right rotator cuff.

The Veteran maintains that service connection is warranted for his right shoulder disorder because he injured his shoulder during service.  

In this regard, the Board notes that the STRs during the period of active duty from January 1971 to May 1973 are completely silent with respect to any complaints or clinical findings of a right shoulder disorder.  The treatment records during the Veteran's period of service with the National Guard indicates that he was seen in an emergency clinic in March 2004 with complaints of right shoulder and right arm pain.  The Veteran reported that he was packing up a tent the previous day when he strained his right shoulder; he stated that he was taken to the emergency room where he was diagnosed with muscle strain.  The assessment was rotator cuff strain; it was noted that the injury occurred while he was in the line of duty.  VA received his claim for disability compensation in September 2008.

Post service treatment records, including VA as well as private treatment reports, do not reflect any complaints or clinical findings of a right shoulder disorder.  A VA treatment report dated in February 2012 reported a finding of left shoulder tendonitis.  Subsequently, an April 2012 treatment report noted that an MRI obtained in March 2012 revealed arthritic changes in the AC joint of the left shoulder.  There are no clinical findings documenting a right shoulder disorder during the relevant time period.  There is no medical evidence tending to indicate that the Veteran has a current right shoulder disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  While the Veteran's own lay statements may in some instances be sufficient to establish a current diagnosis, in this case the Veteran has not reported any diagnosis of a shoulder disability nor offered any lay statements that would support a diagnosis.  In his October 2011 substantive appeal, the Veteran claimed to have a right rotator cuff condition.  However, VA treatment records indicate only a report of a left shoulder condition.  

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right shoulder disorder.  As the Board finds that the requirement of a current disability has not been met, the Board need not address the other elements of service connection.  See, e.g., Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998). The preponderance of the evidence is against the claim, thus the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

C.  S/C-Infection, right foot.

The Veteran maintains that service connection is warranted for the residuals of an infection of the right foot which had its onset in service.  

Service treatment records (STRs) reflect that the Veteran was seen in January 1972 for callous on the sole of the right foot; he was diagnosed with plantar keratosis.  The separation examination in September 1972 was negative for any complaints or findings of a foot infection or disorder; clinical evaluation of the feet was normal.  On the occasion of a periodic examination in March 2000, the Veteran reported receiving treatment for an infection on the right foot in 1995; clinical evaluation of the feet was normal.  

Post service treatment records, including a November 2004 treatment note, report a past history of foot surgery for infection; however, the records do not reflect any current treatment for or clinical findings of an infection of the right foot.  

After a thorough review of the record, service connection for an infection of the right foot is not warranted.  

The Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred during active duty service.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Veteran filed his original claim for service connection in September 2008 and the evidence does not indicate that he has a current diagnosis for an infection of the right foot.  Accordingly, the Board finds that there is no evidence of a current infection of the right foot, and thus service connection is not warranted.  

In summary, the Board finds that as the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for an infection of the right foot, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for a left ear hearing loss disability is denied.  

Service connection for right rotator cuff is denied.

Service connection for infection of the right foot is denied.  


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The specific bases for remand are set forth below.  

While the Veteran only served on active duty from January 1971 to May 1973, he may still be entitled to service connection for disabilities incurred during active service in the Army National Guard of Alabama, which includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6.  As an initial matter, the Board must verify the Veteran's periods of ACDUTRA and IDT during his National Guard service.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

A.  S/C-Gout, left great toe.

The Veteran is seeking service connection for gout, especially involving the left great toe.  The Veteran's service treatment records (STRs) show that he was seen on several occasions for problems with gout.  During a periodic examination in March 2000, it was noted that the Veteran had gout in the knees and toes.  In a December 2006 care sheet, the Veteran reported problems with gout.  

Post service treatment records, VA as well as private treatment reports, dated from January 2000 to April 2012, indicate that the Veteran continued to receive clinical attention and treatment for diagnosed gout.  A November 2004 VA treatment note indicates that the Veteran was seen for complaints of left foot pain and swelling for the past week.  A primary care note, dated in December 2004, reflects an assessment of gout, mildly uncontrolled with a mild flare of left great toe.  The assessment was acute gouty flare, left foot.  A nursing note, dated in August 2007, indicates that the Veteran was seen for evaluation of gout; he reported having gout in the knees and feet and noted that the condition had worsened in the past couple of days.  The Veteran was seen in October 2007 for gout.  On examination in November 2007, it was noted that the right knee had mild warmth and was tender.  The assessment was gout.  When seen in February 2008, it was noted that the Veteran was receiving follow up evaluation for knee pain; he also reported problems with gout.  

There is no VA etiology examination of record with respect to the Veteran's claimed gout disorder.  As the record establishes the existence of a current diagnosis and treatment of gout during Army National Guard service, a VA examination is required to determine the nature and etiology of the Veteran's claimed gout disorder.  See 38 C.F.R. § 3.159 (c) (4); see also McLendon, supra.  


B.  S/C-Right ear hearing loss.

The Veteran is seeking service connection for right ear hearing loss.  The Veteran contends his hearing loss is etiologically related to his exposure to noise from firing weapons and engines while working in the motor pool.  The Veteran was provided with a VA audiological examination in March 2009.  The examiner stated that results of the audiologic testing suggested normal hearing; however, speech discrimination in the right ear was 92 percent which is not normal for rating purposes.  Rather it is defined as a hearing loss disability.  The examiner concluded that noise exposure from the military did not cause hearing loss in that hearing was normal on the last test.  

The Board finds the March 2009 VA audiological examination inadequate.  The examiner noted the Veteran's current hearing loss could not be etiologically related to his active service because he did not present with hearing loss at the time of his last examination in the National Guard in 1995.  However, VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  As such, the Veteran's claims of entitlement to service connection for right ear hearing loss must be remanded in order to obtain a new VA audiological examination.  

C.  S/C-Hypertension.

The STRs for the period from January 1971 to May 1973 do not reflect any complaints or clinical findings of hypertension.  The enlistment examination in February 1970 noted a blood pressure reading of 130/80.  However, treatment records indicate that an enlistment examination for the National Guard, in July 1989, revealed a blood pressure reading was 130/90.  During an over 40 periodic examination in December 1990, it was noted that the Veteran needed his blood pressure checked due to a history of hypertension for the past year, and he has been seen for follow up at the VA hospital and has been on medication.  Blood pressure reading was 144/84.  The assessment was hypertension.  On the occasion of an examination in January 1995, the Veteran reported that he was taking medication for hypertension; the examination report noted a blood pressure reading of 146/102.  In March 2000, the Veteran's blood pressure reading was 137/86.  In a chronic care flowsheet, dated in December 2006, the Veteran reported chronic illnesses that included high blood pressure.  It is unclear from these records whether the Veteran's hypertension first manifested within one year of his separation from service or is otherwise related to service.  As such, a medical opinion is necessary.  Additionally, the December 1990 note refers to treatment at the VA Hospital in Birmingham but the claims file does not include records of such treatment.  Therefore, on remand, the AOJ must make all necessary efforts to obtain any such records.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for gout, right ear hearing loss, or hypertension disabilities since service.  After securing the necessary release, take all appropriate action to obtain these records.  Inform the Veteran and provide him with the chance to submit additional records.  

2.  Even if not identified by the Veteran, make all necessary efforts to obtain records of VA treatment of the Veteran not already of record, to include records of treatment at the VAMC in Birmingham in the 1980s and 1990s.  Associate all obtained records with the claims file.  Associate documentation of all efforts to obtain the records with the claims file. 

3.  Verify the specific dates of all periods of active duty and Army National Guard service of the Veteran, including all periods of ACDUTRA and INACDUTRA served by him.  Efforts to procure the relevant records relating to the Veteran's National Guard and active duty service should continue until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  To the best of it abilities, VA should make a list of the appellant's actual periods of ACDUTRA and INACTDUTRA.  All records and/or responses received should be associated with the claims file.  

4.  If, and only if, any newly associated evidence indicates an association between any period of active service and gout or hypertension, provide the Veteran an appropriate VA examination for the purpose of determining whether the claimed conditions were cause or aggravated by a period of active service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished.  Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a) Does the Veteran have the claimed disability?  If so, state the diagnosis or diagnoses.  

(b) For each disability found, did it have its onset due to disease or injury during ACTDUTRA or due to injury during INACTDUTRA? In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  

All opinions provided must be supported with a rationale.

5.  Provide access to the Veteran's claims file to a VA audiologist.  The audiologist is advised that the finding of a 92 percent speech recognition score during the March 2009 VA examination means, by VA regulation, that the Veteran has a right ear hearing loss disability.  The examiner is asked to review the claims file and provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ear hearing loss was caused by active service including exposure to loud noise during service.  The examiner must support any opinion provided with a rationale.  The examiner is cautioned that a rationale that the Veteran had normal hearing through 1995, as expressed in the March 2009 examination report, is not sufficient to support a negative opinion without more explanation as to the significance of such a finding.   

6.  Then, readjudicate the claims that are the subject of this remand.  If any benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and allow for an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

(CONTINUED ON NEXT PAGE)

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


